Citation Nr: 0416753	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for carcinoma of the breast 
secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from January 
1991 to January 1993 and prior active service of 3 years, 11 
months and 28 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  While in service, the veteran served aboard a submarine 
tender and while performing her duties aboard this ship, she 
was exposed to 0.007 rem of ionizing radiation.

3.  The competent medical evidence shows that the veteran's 
breast cancer, which was first diagnosed seven years after 
her discharge from service, was not caused by her exposure to 
ionizing radiation in service nor is it otherwise related to 
active service.


CONCLUSION OF LAW

Carcinoma of the left breast, claimed as a result of exposure 
to ionizing radiation, was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefined the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the original rating 
decision and the statement of the case (SOC).  Specifically, 
in those documents, the appellant has been told that she 
needed to submit evidence supporting her assertions that her 
breast cancer was the result of possible radiation exposure 
she experienced while serving in the US Navy.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the VA obtained from the US 
Naval Dosimetry Center a report of the veteran's ionizing 
radiation exposure and sent this information to the VA Chief 
Public Health and Environmental Hazards Officer.  Said 
official was asked to express an opinion as to whether the 
veteran's breast cancer could be attributed to the exposure 
to ionizing radiation in the US Navy.  An opinion was 
provided, it was used by the RO in rendering its decision, 
and has been included in the claims folder for review.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board - an 
opportunity that was declined by the veteran.  It seems clear 
that the VA has given the veteran every opportunity to 
express her opinion with respect to her claim and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  An amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of the claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decision is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, DC.  
She was supplied with notice of the appropriate law and 
regulations.  She was given notice of what evidence she 
needed to submit, and notice of what evidence VA would secure 
on her behalf.  She was given ample time to respond.  The 
veteran was not prejudiced because she does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
her claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and she was not prejudiced by 
any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and the certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The veteran contends that while she was assigned to the USS 
Canopus she performed duties aboard nuclear submarines that 
exposed her to ionizing radiation.  In this regard, 
contentions have been advanced to the effect that the 
veteran's left breast carcinoma is related to exposure to 
ionizing radiation. 

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2003).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection can also be established for a disability 
on a "secondary" basis.  Service connection may be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).  That is, the claimed disability has been 
caused "secondary" to the service connected disability.

Finally, service connection may be established on a 
"presumptive" basis.  Most commonly, this is established 
under 38 C.F.R. § 3.309(a) (2003) which states that specific 
enumerated disabilities may be presumed to have been incurred 
during active military service if they manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Breast carcinoma is a disability which 
warrants service connection on a presumptive basis if it 
manifests to a degree of 10 percent within the first year 
following active service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

Presumptive service connection can also be established for on 
the basis of exposure to certain toxins, chemicals, or 
radiation.  Some specific types of cancer warrant service 
connection if a veteran qualifies as a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2003).  Also "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2003).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d) (2003).  The second basis 
is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311 (2003).  Finally, the veteran is entitled to 
service connection if she can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

VA regulations specify twenty-one types of cancer that 
warrant presumptive service connected if they become manifest 
in a "radiation-exposed veteran" within specified periods 
of time.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d)(2) (2003).  The veteran is not considered a 
"radiation exposed veteran" within the meaning of the 
applicable regulations since the regulations require that the 
veteran be involved in the occupation of Hiroshima or 
Nagasaki, Japan "during the period beginning on August 6, 
1945 and ending on July 1, 1946".  38 C.F.R. 
§ 3.309(d)(3)(2002).  As such, a grant of service connection 
may not be accomplished on this basis.  

Service connection can also be pursued under 38 C.F.R. § 
3.311 (2003) on the basis of exposure to ionizing radiation 
and the subsequent development of a radiogenic disease.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. § 3.311(b)(2)(i)(iv)(2003).  Therefore, the veteran's 
breast cancer is a radiogenic disease as contemplated by the 
regulations.  

When there is evidence that a veteran suffers from a 
radiogenic disease, 38 C.F.R. § 3.311 (2003) sets out 
specific requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), 
(b)(2003).  The Under Secretary for Benefits is required to 
consider the claim and may request an advisory medical 
opinion form the Under Secretary for Health.  38 C.F.R. § 
3.311(c)(2003).  

In June 2001, the Navy Environmental Health Center 
Detachment, Naval Dosimetry Center, the Department of the 
Navy, responded to a VA request for information and indicated 
that the veteran was exposed to ionizing [photon] radiation 
during her military service.  After reviewing the evidence of 
record and seeking a medical advisory opinion, the VA Chief 
Public Health and Environmental Hazards Officer informed the 
Director of the Compensation and Pension Service that it was 
unlikely that the veteran's breast cancer was attributable to 
exposure to ionizing radiation in service.  In making this 
determination, the following was noted:

	. . . [the veteran] was exposed to a 
dose of ionizing radiation during 
military service of 0.007 [rem].  
According to the Naval Dosimetry Center 
she was exposed to a lifetime whole body 
dose of 0.007 rem. . . .

It is calculated that exposure to 22.44 
rads or less at age 22 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that the veteran's breast 
cancer is related to exposure to ionizing 
radiation (Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  The 
female breast has a high comparative 
susceptibility to radiation-induced 
cancer.  Risk is highest when exposure 
occurs at young ages and at doses of 20 
rads or more (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd 
edition, 1995, pages 73 and 145).  

The evidence does show that the veteran was exposed to 
ionizing radiation during service.  However, the VA Chief 
Public Health and Environmental Hazards Officer has opined 
that it was unlikely that the veteran's breast cancer was 
caused by her exposure to 0.007 rem of ionizing radiation in 
service.  The VA Director of Compensation and Pension 
Service, in a subsequent memorandum dated July 2001, stated 
that there appeared to be "no reasonable possibility" that 
the breast cancer was the result of her exposure to radiation 
in service.  Accordingly, the claim under 38 C.F.R. § 3.311 
(2003) must be denied.   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998); also McGuire v. 
West, 11 Vet. App. 274 (1998).  The evidence of record 
reveals that the veteran had carcinoma of the left breast 
[poorly differentiated invasive ductal carcinoma] excised via 
a mastectomy in 2000.  There is no evidence which shows that 
the veteran was diagnosed with this cancer during service or 
during the first year after service.  Hence, presumptive 
service connection may not be granted pursuant to 38 C.F.R. § 
3.309(a)(2003).  

The veteran has been very specific in asserting that she 
suffers from residuals of exposure to radiation.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  
Regarding a claim of service connection, this generally means 
that medical evidence must establish that a current 
disability exists, and that the disability is related to a 
period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's breast cancer was associated with exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  See also Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Also, 
there is no evidence of record which in any way links the 
veteran's breast cancer to her military service or any 
incidents therein.  As such, service connection for breast 
cancer is denied.

The Board notes that in May 2003, the National Research 
Council (NRC) released a report concerning radiation dose 
reconstructions provided to VA by the Defense Threat 
Reduction Agency (DTRA).  That report concluded that the 
methodology used for estimating radiation doses possibly 
underestimated the upper bounds of doses.  Nevertheless, that 
report specifically involved the estimating of doses of 
radiation received by military personnel who were involved in 
nuclear weapons testing activities in New Mexico, Nevada, and 
the Pacific Ocean from 1945 to 1962.  The NRC further 
indicated that very few additional veterans would be granted 
service connection using the new dose reconstruction 
methodology endorsed by NRC.  The veteran was on active duty 
during the years from 1987 to 1993 - 25 plus years after the 
ending date of the testing activities.  She was stationed 
aboard ships or locales that were on the eastern seaboard of 
the United States.  She was not stationed in New Mexico, 
Nevada, or the Pacific Ocean.  The Board concludes that the 
NRC report and the methodology put into question does not 
apply to this particular case.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for carcinoma of the breast secondary to 
ionizing radiation exposure is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



